make a showing of a viable claim for relief. Accordingly, we conclude that
                we lack jurisdiction over this appeal and we
                            ORDER this appeal DISMISSED.




                                                   Saitta


                                                                                 J.



                                                                                 J.




                cc: Hon. Douglas W. Herndon, District Judge
                     Persi J. Mishel, Settlement Judge
                     Dickinson Wright PLLC
                     Clark County School District Legal Department
                     Eighth District Court Clerk




SUPREME COURT
          OF
      NEVADA

                                                     2
(0) 1 ,)47A